DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 7/15/22 has been entered. As directed by amendment, claims 1 and 3 are amended, claims 4-6 are cancelled and 11-15 are withdrawn.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “outer periphery of the distal end face is non-circular” and “distal end member is arranged to surround the cover glass” in Claims 1 and 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7-10 and 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 1, states recitation “wherein an outer periphery of the distal end face is non-circular”. The recitation is not supported by the specification. The specification (in Figures 2-4) contains a distal end member 24 and distal end face 24a (should be 12e according to the specification not as listed 24a in pages 8-9 of Remarks) with outer periphery having at least a half circular section (see arrows in the figures below).  

    PNG
    media_image1.png
    344
    353
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    414
    304
    media_image2.png
    Greyscale

The meaning of an outer periphery may be an outer perimeter, an outer border, an outer boundary, etc. (Dictionary.com). The specification is missing what is being defined to be an outer periphery. In addition, as briefly stated above in bold and underlined, the distal end face is not 24a (“front-end face” in spec.), and is designated as 12e as described in the specification. 
Furthermore, claim 1 recites “wherein an outer periphery of the distal end face is non-circular”, and “wherein the distal end member is arranged to surround the cover glass”. These recitations are mutually exclusive. According to specification, the cover glass 28 is a circular shape. In order to surround (equally meaning ringed/enclosed/encircled etc.) the circular shaped cover glass, the distal end member/face is required to have a circular shape as well. It is not feasible to surround (equally meaning ringed/enclosed/encircled etc.) a circular shaped cover glass with a non-circular shaped section.  The specification does not disclose details of how this can be accomplished. 
Claims 3 recites “wherein an outer periphery of the distal end face is non-circular” and “wherein the distal end member is arranged to surround the cover glass”. The claim is rejected as for the same reason stated above for Claim 1. Appropriate Clarification/explanation is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-10 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, recites “wherein an outer periphery of the distal end face is non-circular” and it is not clear what is referring as non-circular here. The distal end face has perimeter including a half circle section (Figs.2 and 4), and a flat side section. It is unclear how the periphery is without any circular shaped section (See also in 112(a) section above). Additionally, recitation “wherein the distal end member is arranged to surround the cover glass” is unclear because the part that surrounds the cover glass is a protection member or holding tube (See figures 2-3). Clarification/correction is required.
Claims 3 recites “wherein an outer periphery of the distal end face is non-circular” and “wherein the distal end member is arranged to surround the cover glass” and similarly rejected for the same reason stated above for Claim 1. Clarification/correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hatzilias et al. (US 20150099983), in view of Ramsbottom (US 20030179448), in further view of Iwashita et al. (JP2017099485) and further in view of Kehr et al. (US 6503196).
Regarding Claim 1, Hatzilias et al. disclose an endoscope (100) comprising: a light guide (Figs.2A-D, a tubular element 212) that emits incident light from an end portion thereof (Fig.2A, probe tip 215);
distal end member (215) propagates the light emitted from the light guide (Figs.2A-D, a tubular element 212) and emits the light from a distal end face thereof (Fig.3, [0015] the probe 109 is configured to guide light received at a proximal end of the probe 109 to a distal end of the probe 109); 
and an imaging unit (image sensor 230) that uses the light emitted from the distal end member to image an object to be observed (Figs.2A-D, [0039] reflections of light may be captured by the lens system 227 and guided through the inner channel of the probe 109 to an image sensor 230 disposed adjacent to the lighting element 203), 
wherein the distal end member (Fig.2A, probe tip 215) comprises a light guide member made of glass ([0027] tubular element 212 may be constructed of glass, acrylic, or any other type of material that may be used to guide light);
a clad of which a refractive index is lower than a refractive index of the core ([0028] cladding comprises a refractive index material that is lower than the index of the material of the tubular element 212).
However, Hatzilias et al. does not disclose a distal end member that is provided at the end portion of the light guide, has a function to propagate the light emitted from the light guide by total reflection.
Ramsbottom teaches a distal end member (Figs.1(a) and 3) that is provided at the end portion of the light guide (Fig.1(a), light pipe 1), has a function to propagate the light emitted from the light guide by total reflection ([0031] and [0037] light is efficiently contained within the light pipe 1 by means of total internal reflection from the air-glass interfaces).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hatzilias et al. to have a distal end member that is provided at the end portion of the light guide, has a function to propagate the light emitted from the light guide by total reflection as taught by Ramsbottom in order to provide higher efficiency of transmitting light using annular light pipe ([0037] of Ramsbottom et al.). The modified device of Hatzilias et al. in view of Ramsbottom will hereinafter be referred to as the modified device of Hatzilias et al. and Ramsbottom.
The modified device of Hatzilias et al. and Ramsbottom teach the features as discussed above, but does not teach wherein an outer periphery of the distal end face is non-circular.
Iwashita et al. teach wherein an outer periphery of the distal end face is non-circular (Figs.6-7, [0026] rectangular protective tube 21 on the outer periphery of a round camera case 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Hatzilias et al. and Ramsbottom to have wherein an outer periphery of the distal end face is non-circular as taught by Iwashita et al. in order to provide protection of camera body and positioning ([0026]-[0027] of Iwashita et al.). The modified device of Hatzilias et al. in view of Ramsbottom and in further view of Iwashita et al. will hereinafter be referred to as the modified device of Hatzilias et al., Ramsbottom and Iwashita et al.
The modified device of Hatzilias et al., Ramsbottom and Iwashita et al. teach the features as discussed above, but does not teach wherein the imaging unit comprises an image sensor, and the image sensor is disposed inside the light guide, wherein the distal end member comprising a core that has a size covering the end portion of the light guide; a distal end face that is flat; and a proximal end face that is flat and in contact with a distal end face of the light guide; and a cover glass that is disposed on a distal end face of a distal end portion of the endoscope, wherein the distal end member is arranged to surround the cover glass.
Kehr et al. teach wherein the imaging unit comprises an image sensor (optical element 58), and the image sensor is disposed inside the light guide (Figs.2-4, col.13, lns.55-col.14, lns.10, It is thus possible to incorporate into inner tube 62, for example, a temperature-sensitive optical element 58 in the form of a CCD sensor), 
wherein the distal end member (70) comprising a core (element 74) that has a size covering the end portion of the light guide (Figs.2-4, shows element 74 has contact size of light guides 66); 
a distal end face that is flat (Figs.2-4, shows flat distal end face); and a proximal end face that is flat (Figs.2-4, shows flat sides connection to light guides 66) and in contact with a distal end face of the light guide (Figs.2-4, distal end of light guides 66)
and a cover glass (window 72) that is disposed on a distal end face (Figs.2-4, shows flat distal end face) of a distal end portion of the endoscope (Figs.2-4),
wherein the distal end member (70) is arranged to surround (col.13, lns.41-52, a window 72 in the form of a disk that is received in an annular element 74.  Window 72 is surrounded by an opaque layer 76) the cover glass (window 72).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Hatzilias et al., Ramsbottom and Iwashita et al. to have wherein the imaging unit comprises an image sensor, and the image sensor is disposed inside the light guide, wherein the distal end member comprising a core that has a size covering the end portion of the light guide; a distal end face that is flat; and a proximal end face that is flat and in contact with a distal end face of the light guide; and a cover glass that is disposed on a distal end face of a distal end portion of the endoscope, wherein the distal end member is arranged to surround the cover glass as taught by Kehr et al. in order provide preventing illumination light from spilling over in the transverse direction, and closes off the distal end of the outer tube in hermetically sealed fashion at least in the region of the inner tube and of the interstice receiving the light guides (col.3, lns.25-53 of Kehr et al.). The modified device of Hatzilias et al. in view of Ramsbottom, in further view of Iwashita et al. and further in view of Kehr et al. will hereinafter be referred to as the modified device of Hatzilias et al., Ramsbottom, Iwashita et al. and Kehr et al.
Regarding Claim 2, the modified device of Hatzilias et al., Ramsbottom, Iwashita et al. and Kehr et al. teach the claimed invention as discussed above concerning claim 1, and Hatzilias et al. teach wherein the light guide and the distal end member are formed integrally (Fig.2A, [0027] probe tip 215 is disposed adjacent to the distal end of the tubular element).
Regarding Claim 3, Hatzilias et al. disclose an endoscope (100) comprising: a light guide (Figs.2A-D, a tubular element 212) that emits incident light from an end portion thereof (Fig.2A, probe tip 215);
distal end member (215) propagates the light emitted from the light guide (Figs.2A-D, a tubular element 212) and emits the light from a distal end face thereof (Fig.3, [0015] the probe 109 is configured to guide light received at a proximal end of the probe 109 to a distal end of the probe 109); 
and an imaging unit (image sensor 230) that uses the light emitted from the distal end member to image an object to be observed (Figs.2A-D, [0039] reflections of light may be captured by the lens system 227 and guided through the inner channel of the probe 109 to an image sensor 230 disposed adjacent to the lighting element 203), 
wherein and the light guide and the distal end member are formed integrally (Fig.2A, [0027] probe tip 215 is disposed adjacent to the distal end of the tubular element), and the distal end member (Fig.2A, probe tip 215) comprises a light guide member made of glass ([0027] tubular element 212 may be constructed of glass, acrylic, or any other type of material that may be used to guide light);
a clad of which a refractive index is lower than a refractive index of the core ([0028] cladding comprises a refractive index material that is lower than the index of the material of the tubular element 212).
However, Hatzilias et al. does not teach a distal end member that is provided at the end portion of the light guide, has a function to propagate the light emitted from the light guide by total reflection.
Ramsbottom teaches a distal end member (Figs.1(a) and 3) that is provided at the end portion of the light guide (Fig.1(a), light pipe 1), has a function to propagate the light emitted from the light guide by total reflection ([0031] and [0037]  light is efficiently contained within the light pipe 1 by means of total internal reflection from the air-glass interfaces).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hatzilias et al. to have a distal end member that is provided at the end portion of the light guide, has a function to propagate the light emitted from the light guide by total reflection as taught by Ramsbottom in order to provide higher efficiency of transmitting light using annular light pipe ([0037] of Ramsbottom et al.). The modified device of Hatzilias et al. in view of Ramsbottom will hereinafter be referred to as the modified device of Hatzilias et al. and Ramsbottom.
The modified device of Hatzilias et al. and Ramsbottom teach the features as discussed above, but does not teach wherein an outer periphery of the distal end face is non-circular.
Iwashita et al. teach wherein an outer periphery of the distal end face is non-circular (Figs.6-7, [0026] rectangular protective tube 21 on the outer periphery of a round camera case 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Hatzilias et al. and Ramsbottom to have wherein an outer periphery of the distal end face is non-circular as taught by Iwashita et al. in order to provide protection of camera body and positioning ([0026]-[0027] of Iwashita et al.). The modified device of Hatzilias et al. in view of Ramsbottom and in further view of Iwashita et al. will hereinafter be referred to as the modified device of Hatzilias et al., Ramsbottom and Iwashita et al.
The modified device of Hatzilias et al., Ramsbottom and Iwashita et al. teach the features as discussed above, but does not teach wherein the imaging unit comprises an image sensor, and the image sensor is disposed inside the light guide, wherein the distal end member comprising a core that has a size covering the end portion of the light guide; a distal end face that is flat; and a proximal end face that is flat and in contact with a distal end face of the light guide; and a cover glass that is disposed on a distal end face of a distal end portion of the endoscope, wherein the distal end member is arranged to surround the cover glass.
Kehr et al. teach wherein the imaging unit comprises an image sensor (optical element 58), and the image sensor is disposed inside the light guide (Figs.2-4, col.13, lns.55-col.14, lns.10, It is thus possible to incorporate into inner tube 62, for example, a temperature-sensitive optical element 58 in the form of a CCD sensor), 
wherein the distal end member (distal end 40) comprising a core (element 74) that has a size covering the end portion of the light guide (Figs.2-4, shows element 74 has contact size of light guides 66); 
a distal end face that is flat (Figs.2-4, shows flat distal end face); and a proximal end face that is flat (Figs.2-4, shows flat sides connection to light guides 66) and in contact with a distal end face of the light guide (Figs.2-4, distal end of light guides 66);
and a cover glass (window 72) that is disposed on a distal end face (Figs.2-4, shows flat distal end face) of a distal end portion of the endoscope (Figs.2-4),
wherein the distal end member (70) is arranged to surround (col.13, lns.41-52, a window 72 in the form of a disk that is received in an annular element 74. Window 72 is surrounded by an opaque layer 76) the cover glass (window 72).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Hatzilias et al., Ramsbottom and Iwashita et al. to have wherein the imaging unit comprises an image sensor, and the image sensor is disposed inside the light guide, wherein the distal end member comprising a core that has a size covering the end portion of the light guide; a distal end face that is flat; and a proximal end face that is flat and in contact with a distal end face of the light guide; and a cover glass that is disposed on a distal end face of a distal end portion of the endoscope, wherein the distal end member is arranged to surround the cover glass as taught by Kehr et al. in order provide preventing illumination light from spilling over in the transverse direction, and closes off the distal end of the outer tube in hermetically sealed fashion at least in the region of the inner tube and of the interstice receiving the light guides (col.3, lns.25-53 of Kehr et al.). The modified device of Hatzilias et al. in view of Ramsbottom, in further view of Iwashita et al. and further in view of Kehr et al. will hereinafter be referred to as the modified device of Hatzilias et al., Ramsbottom, Iwashita et al. and Kehr et al.
Regarding Claim 7, the modified device of Hatzilias et al., Ramsbottom, Iwashita et al. and Kehr et al. teach the claimed invention as discussed above concerning claim 1, and Hatzilias et al. teach wherein the core is made of glass (Figs.2B-2D, cone mirror 233; it is obvious to assume the mirror is made of glass) 
and the clad is provided on an entire side surface of the core ([0028] the cladding on the inner wall and the outer wall of the tubular element 212 forms a clad-core-clad configuration).
Regarding Claim 8, the modified device of Hatzilias et al., Ramsbottom, Iwashita et al. and Kehr et al. teach the claimed invention as discussed above concerning claim 3, and Hatzilias et al. teach wherein the core is made of glass (Figs.2B-2D, cone mirror 233; it is obvious to assume the mirror is made of glass) 
and the clad is provided on an entire side surface of the core ([0028] the cladding on the inner wall and the outer wall of the tubular element 212 forms a clad-core-clad configuration).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hatzilias et al. (US 20150099983) in view of Ramsbottom (US 20030179448), further in view of Iwashita et al. (JP2017099485), further in view of Kehr et al. (US 6503196), and in further view of Benabid (US 20200241281).
Regarding Claim 9, the modified device of Hatzilias et al., Ramsbottom, Iwashita et al. and Kehr et al. teach the claimed invention as discussed above concerning claim 1, but does not teach wherein a numerical aperture of the distal end member is equal to or larger than a numerical aperture of the light guide. 
Benabid teaches wherein a numerical aperture of the distal end member is equal to or larger than a numerical aperture of the light guide (Fig.9, [0193]-[0196] total internal reflection the numerical aperture NA2, NA3 of which is much greater, at least ten times, than the first numerical aperture NA1 for collecting a maximum of fluorescence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Hatzilias et al., Ramsbottom, Iwashita et al. and Kehr et al. to have wherein a numerical aperture of the distal end member is equal to or larger than a numerical aperture of the light guide as taught by Benabid in order to make it possible both to convey a high power, low dispersion laser beam and to collect a luminous flux (0011) of Benabid).
Regarding Claim 10, the modified device of Hatzilias et al., Ramsbottom, Iwashita et al. and Kehr et al. teach the claimed invention as discussed above concerning claim 3, but does not teach wherein a numerical aperture of the distal end member is equal to or larger than a numerical aperture of the light guide. 
Benabid teaches wherein a numerical aperture of the distal end member is equal to or larger than a numerical aperture of the light guide (Fig.9, [0193]-[0196] total internal reflection the numerical aperture NA2, NA3 of which is much greater, at least ten times, than the first numerical aperture NA1 for collecting a maximum of fluorescence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Hatzilias et al., Ramsbottom, Iwashita et al. and Kehr et al. to have wherein a numerical aperture of the distal end member is equal to or larger than a numerical aperture of the light guide as taught by Benabid in order to make it possible both to convey a high power, low dispersion laser beam and to collect a luminous flux ([0011] of Benabid).
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hatzilias et al. (US 20150099983) in view of Ramsbottom (US 20030179448), further in view of Iwashita et al. (JP2017099485), further in view of Kehr et al. (US 6503196), and in further view of Hagihara et al. (US 20080228035).
Regarding Claim 16, the modified device of Hatzilias et al., Ramsbottom, Iwashita et al. and Kehr et al. teach the claimed invention as discussed above concerning claim 1, but does not teach a holding tube in which the imaging unit is provided, wherein the distal end member is fixed to an outer periphery of the holding tube by brazing.
Hagihara et al. teach a holding tube (Figs.2-3, holding tube 16) in which the imaging unit (an optical (object) lens group 18) is provided ([0049]-[0081] inside the optical member holding tube 16, there is disposed a lens holding tube 19 for holding an optical (object) lens group 18 including a plurality of lenses configuring an observation optical system),
wherein the distal end member is fixed to an outer periphery of the holding tube by brazing ([0101] grind and surface-trim the light guide 17 protruded from the distal end surface of the distal end portion 2 and solder as fixing means to install the cover glass 15 to the optical member holding tube 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Hatzilias et al., Ramsbottom, Iwashita et al. and Kehr et al. to have a holding tube in which the imaging unit is provided, wherein the distal end member is fixed to an outer periphery of the holding tube by brazing as taught by Hagihara et al. in order to provide air-tightly/liquid-tightly maintaining the inside of the insertion portion, where the observation means such as the optical lens group ([0103] of Hagihara et al.). The modified device of Hatzilias et al. in view of Ramsbottom, in further view of Iwashita et al., further in view of Kehr et al., and in further view of Hagihara et al. will hereinafter be referred to as the modified device of Hatzilias et al., Ramsbottom, Iwashita et al., Kehr et al. and Hagihara et al.
Regarding Claim 17, the modified device of Hatzilias et al., Ramsbottom, Iwashita et al. and Kehr et al. teach the claimed invention as discussed above concerning claim 2, but does not teach a holding tube in which the imaging unit is provided, wherein the distal end member is fixed to an outer periphery of the holding tube by brazing.
Hagihara et al. teach a holding tube (Figs.2-3, holding tube 16) in which the imaging unit (an optical (object) lens group 18) is provided ([0049]-[0081] inside the optical member holding tube 16, there is disposed a lens holding tube 19 for holding an optical (object) lens group 18 including a plurality of lenses configuring an observation optical system),
wherein the distal end member is fixed to an outer periphery of the holding tube by brazing ([0101] grind and surface-trim the light guide 17 protruded from the distal end surface of the distal end portion 2 and solder as fixing means to install the cover glass 15 to the optical member holding tube 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Hatzilias et al., Ramsbottom, Iwashita et al. and Kehr et al. to have a holding tube in which the imaging unit is provided, wherein the distal end member is fixed to an outer periphery of the holding tube by brazing as taught by Hagihara et al. in order to provide air-tightly/liquid-tightly maintaining the inside of the insertion portion, where the observation means such as the optical lens group ([0103] of Hagihara et al.).
Regarding Claim 18, the modified device of Hatzilias et al., Ramsbottom, Iwashita et al. and Kehr et al. teach the claimed invention as discussed above concerning claim 3, but does not teach a holding tube in which the imaging unit is provided, wherein the distal end member is fixed to an outer periphery of the holding tube by brazing.
Hagihara et al. teach a holding tube (Figs.2-3, holding tube 16) in which the imaging unit (an optical (object) lens group 18) is provided ([0049]-[0081] inside the optical member holding tube 16, there is disposed a lens holding tube 19 for holding an optical (object) lens group 18 including a plurality of lenses configuring an observation optical system),
wherein the distal end member is fixed to an outer periphery of the holding tube by brazing ([0101] grind and surface-trim the light guide 17 protruded from the distal end surface of the distal end portion 2 and solder as fixing means to install the cover glass 15 to the optical member holding tube 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Hatzilias et al., Ramsbottom, Iwashita et al. and Kehr et al. to have a holding tube in which the imaging unit is provided, wherein the distal end member is fixed to an outer periphery of the holding tube by brazing as taught by Hagihara et al. in order to provide air-tightly/liquid-tightly maintaining the inside of the insertion portion, where the observation means such as the optical lens group ([0103] of Hagihara et al.).
Regarding Claim 19, the modified device of Hatzilias et al., Ramsbottom, Iwashita et al., Kehr et al. and Hagihara et al. teach the claimed invention as discussed above concerning claim 16, and Hagihara et al. teach wherein the light guide (light guide 17) is fixed to the outer periphery of the holding tube (Figs.2-3, holding tube 16).
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 7-10 and 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190004308 A1		Iwama; Takeshi
US 20180081165 A1		Schultheis; Bernd et al.
Iwama (US 20190004308) discloses an ultra-superfine imaging unit 26 applicable to an insertion tip portion 24a of a videoscope. The one end of the light guide 34 is accommodated in the case main body 27. The other end of the light guide 34 is configured such that light from the light source 35 can be input. In this structure, the light input to the other end is transmitted along the light guide 34 while repeating total internal reflection and is eventually output from the one end. The rectangular four wall portions 31 are composed of two pairs of wall portions 31, each pair of which are opposed to each other in parallel.  (See figure below and [0063]-[0070]).

    PNG
    media_image3.png
    411
    651
    media_image3.png
    Greyscale

Schultheis et al. (US 20180081165) disclose an illumination system that includes a spatial fiber arrangement with an optical element at the distal end of the fiber arrangement. The optical element comprises an optical spacer at its distal end, wherein the optical spacer can be designed as a sleeve or tube or as a transparent body, consisting of glass, quartz or plastic, in particular as a light guiding element.  FIG. 5b shows the situation as illustrated in FIG. 5a in the case of a rectangular region B 45 of the fiber rod 40. The dimensioning of the region B 45 is designed here to be larger than the active area 31 of the camera 30 or of the sensor by approximately 0.3 to 0.5 mm all around the perimeter.  (See figure below and summary).

    PNG
    media_image4.png
    227
    353
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    222
    335
    media_image5.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        

/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795